NO. COA13-620

                  NORTH CAROLINA COURT OF APPEALS

                      Filed: 4 February 2014



JANET MAY and CURTIS HILL, Co-
Administrators of the Estate Of
Mark Curtis Hill,
     Plaintiffs,

    v.                               Wayne County
                                     No. 10 CVS 2651
MELROSE SOUTH PYROTECHNICS, INC.,
and OCRACOKE CIVIC & BUSINESS
ASSOCIATION d/b/a OCRACOKE ISLAND
CIVIC AND BUSINESS ASSOCIATION,
     Defendants.


JUDY B. GRAY, Administrator of the
Estate of Melissa Annette Simmons,
     Plaintiff,

    v.                               Wayne County
                                     11 CVS 1376
EAST COAST PYROTECHNICS, INC.,
formerly known as MELROSE SOUTH
PYROTECHNICS, INC.,
     Defendant.


KEVIN F. MACQUEEN, Administrator
of the Estate of Charles Nathaniel
Kirkland, Jr.,
     Plaintiff,

    v.
                                     Wayne County
EAST COAST PYROTECHNICS, INC.,       11 CVS 1377
formerly known as MELROSE SOUTH
PYROTECHNICS, INC.,
     Defendant.
                                     -2-
MARTEZ HOLLAND,
     Plaintiff,

    v.                                     Wayne County
                                           11 CVS 1379
EAST COAST PYROTECHNICS, INC.,
formerly known as MELROSE SOUTH
PYROTECHNICS, INC.,
     Defendant.




    Appeal by Defendants from order entered 1 October 2012 by

Judge   Arnold   O.   Jones,   II   in   Superior   Court,   Wayne   County.

Heard in the Court of Appeals 7 January 2014.


    Farris & Farris, PA, by Robert A. Farris, Jr. and Rhyan A.
    Breen, and Thomas & Farris, PA, by Albert S. Thomas, Jr.,
    for Plaintiffs-Appellees Janet May and Curtis Hill, Co-
    Administrators of the Estate of Mark Curtis Hill; Donald E.
    Clark, Jr., PLLC, by Donald E. Clark, Jr., and The Wright
    Law Firm, by Paul M. Wright for Plaintiff-Appellee Judy B.
    Gray, Administrator of the Estate of Melissa Annette
    Simmons; Riddle & Brantley, LLP, by Gene A. Riddle and
    Jonathan   M.   Smith,  for  Plaintiff-Appellee  Kevin   F.
    MacQueen, Administrator of the Estate of Charles Nathaniel
    Kirkland, Jr.; and Jerry Braswell for Plaintiff-Appellee
    Martez Holland.

    Cranfill Sumner Hartzog LLP, by Daniel G. Katzenbach and M.
    Denisse Gonzalez, for Defendants-Appellants.


    McGEE, Judge.


    This case is before us on remand from the North Carolina

Supreme Court.        Our Court originally dismissed the appeal in

this matter as interlocutory on 8 August 2013.               Melrose South
                                           -3-
Pyrotechnics, Inc. (“Melrose”) and East Coast Pyrotechnics, Inc.

petitioned our Supreme Court for writ of certiorari, and the

Supreme Court, in an order entered 3 October 2013, allowed the

petition “for the limited purpose of remanding to the Court of

Appeals for consideration of the merits.”                    This Court therefore

reviews the merits of Defendants’ appeal.

    This action arises out of a fireworks explosion in which

several people       were killed or seriously injured.                         Janet May

(“May”)    and    Curtis       Hill     (“Hill”),      co-administrators          of   the

estate of Mark Curtis Hill, filed a complaint on 2 December 2010

against Melrose and Ocracoke Civic & Business Association d/b/a

Ocracoke    Island       Civic    and     Business      Association          (“Ocracoke”)

(together,       “Defendants”),         alleging       negligent        hiring,    gross

negligence, and strict liability.

    May and Hill alleged that Melrose was “in the business of

providing fireworks displays[;]” that Terry Holland “had been a

part-time employee of . . . Melrose since 2000;” that Ocracoke

“contracted       with . . . Melrose              to     provide         a     fireworks

display[;]”       that     Terry        Holland        “received     some       training

from . . . Melrose        as     ‘Chief    Pyrotechnician’         to    work     on   its

behalf    conducting      fireworks       displays      in   North   Carolina;”        and

that Terry Holland “was advanced sums of money to retain the
                                           -4-
independent    services       of    a    crew    to    assist     him    in     performing

fireworks displays” by Melrose.

    Judy B. Gray (“Gray”), as administrator of the estate of

Melissa Annette Simmons, and Kevin F. MacQueen (“MacQueen”), as

administrator of the estate of Charles Nathaniel Kirkland, Jr.,

filed separate complaints on 1 July 2011 against                                East Coast

Pyrotechnics,       Inc.,     formerly          known      as     Melrose,         alleging

negligence,    gross       negligence,        strict     liability,        and,         in   the

alternative, a Woodson claim.                 Martez Holland filed a complaint

on 1 July 2011 against Melrose, alleging negligent hiring, gross

negligence, and strict liability.

    The trial court, in an order entered 15 November 2011,

consolidated the actions of May and Hill, Gray, MacQueen, and

Martez   Holland     (together,         “Plaintiffs”).           Defendants         filed      a

motion for summary judgment on 24 August 2012.                          The trial court

denied   Defendants’        motion      for     summary       judgment     in      an    order

entered 1 October 2012 because “there do exist genuine issues of

fact[.]”

                             I. Standard of Review

    “We     review     a    trial       court’s       order     granting      or    denying

summary judgment de novo.                Under a de novo review, the court

considers     the    matter    anew       and     freely        substitutes        its       own

judgment” for that of the trial court.                    D.G. II, LLC v. Nix, 213
                                      -5-
N.C.    App.   220,   229,   713 S.E.2d 140,   147   (2011)   (internal

quotation marks omitted).

                                   II. Rule

       A trial court should grant a motion for summary judgment

only “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and

that any party is entitled to a judgment as a matter of law.”

N.C. Gen. Stat. § 1A-1, Rule 56(c) (2013); see also D.G. II, 213
N.C. App. at 228, 713 S.E.2d at 147.

       The purpose of N.C.G.S. § 1A-1, Rule 56 “is to eliminate

formal trials where only questions of law are involved.”                    Lowe

v. Bradford, 305 N.C. 366, 369, 289 S.E.2d 363, 366 (1982).                 “An

issue is ‘genuine’ if it can be proven by substantial evidence

and a fact is ‘material’ if it would constitute or irrevocably

establish any material element of a claim or a defense.”              Id.

         III. Relationship Between Plaintiffs and Defendants

       Defendants first argue the trial court erred in denying

their    motion   for   summary    judgment     because    “[t]he   issue    of

whether Plaintiffs are employees or independent contractors can

be decided as a matter of law.”         We disagree.

       As stated above, summary judgment requires that (1) “the

pleadings,      depositions,       answers     to    interrogatories,       and
                                       -6-
admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact” and

(2) “any party is entitled to a judgment as a matter of law.”

N.C.G.S. § 1A-1, Rule 56(c).           In the present case, there remain

several genuine issues of fact that are material to determining

the   nature    of     the     relationship     between    Plaintiffs      and

Defendants.

      Defendants     contend   there    are   some   undisputed   facts   that

“show conclusively that Plaintiffs were employees” of Melrose.

Defendants cite Hayes v. Elon College, 224 N.C. 11, 29 S.E.2d
137 (1944), for support of their argument.              However, in Hayes,

there was “no substantial controversy as to the facts.”               Id. at

15, 29 S.E.2d at 139.          By contrast, in the present case, there

is substantial controversy as to the facts, as will be shown in

this section.      We therefore cannot determine the nature of the

relationship between Plaintiffs and Defendants at this stage in

the proceedings.

      In their complaint, May and Hill alleged that Terry Holland

“had been a part-time employee of . . . Melrose since 2000[.]”

They further alleged that the “crew members selected by [Terry]

Holland were not employees of . . . Melrose but were contracted

by [Terry] Holland for . . . Melrose on a job by job basis[.]”

Melrose denied this allegation in its answer.
                                             -7-
       Similarly, in her complaint, Gray alleged that “Simmons and

the other crew members were not employees of Defendant but were

contracted by [Melrose] by and through its employee, [Terry]

Holland, to work on the July 4, 2009, fireworks display for”

Ocracoke.      Melrose denied this allegation in its answer.

       Likewise, in his complaint, MacQueen alleged that Charles

Nathaniel Kirkland, Jr. “and the other crew members were not

employees of Defendant but were independent contractors retained

by Defendant by and through its employee, [Terry] Holland, to

work    on   the   July    4,    2009,       fireworks     display         for”    Ocracoke.

Melrose denied this allegation in its answer.

       In his complaint, Martez Holland alleged that the “crew

members      selected     by    [Terry]       Holland      were      not    employees     of

[Melrose] but were contracted by [Terry] Holland for [Melrose]

on a job by job basis[.]”              Melrose denied this allegation in its

answer.

       To    determine     “whether          the     relationship           of    employer-

employee, or that of independent contractor, exists, our Supreme

Court has stated, ‘The vital test is to be found in the fact

that the employer has or has not retained the right of control

or     superintendence         over    the     contractor       or    employee       as   to

details.’”         Morales-Rodriguez           v.    Carolina     Quality         Exteriors,

Inc.,    205   N.C.     App.    712,    714,       698 S.E.2d 91,       93-94    (2010).
                                       -8-
Factors to consider in determining whether the relationship of

employer-employee exists include that the person employed:

            (a) is engaged in an independent business,
            calling, or occupation; (b) is to have the
            independent   use  of   his   special   skill,
            knowledge, or training in the execution of
            the work; (c) is doing a specified piece of
            work at a fixed price or for a lump sum or
            upon   a  quantitative   basis;   (d) is   not
            subject to discharge because he adopts one
            method of doing the work rather than
            another; (e) is not in the regular employ of
            the other contracting party; (f) is free to
            use such assistants as he may think proper;
            (g) has full control over such assistants;
            and (h) selects his own time.

Id. at 714, 698 S.E.2d at 94.

       Thomas   Thompson,     president      of    Melrose,    testified       in   a

deposition that the lead technician is paid ten percent of the

value of the show and has the “choice to decide how he wants to

split   that    up”   among   his   crew.         However,   May   stated      in   an

affidavit that at no time “did Mark [Curtis] Hill ever represent

to [her] that he was working for Melrose[.]”                 May further stated

that    Melrose    “never     issued   any    compensation         for   the    work

performed by Mark [Curtis] Hill.”            Furthermore, Ronnie Tessenner

(“Tessenner”), who worked for Melrose in 2009, testified that

Mark Curtis       Hill, in his past work experience, had                  repaired

items in homes.       Tessenner also testified that Charles Nathaniel

Kirkland, Jr. was an electrician and that “it would be helpful
                                      -9-
to have an assistant that had some electrical experience” in a

fireworks display.

    The   pleadings       and     depositions      show      that    there    is

substantial controversy as to the facts that define the nature

of the relationship between Plaintiffs and Defendants.                   Because

there is a substantial controversy as to the facts, at this

stage in the proceedings, we cannot determine the nature of the

relationship.    Defendants have not shown that the trial court

erred in denying Defendants’ motion for summary judgment on this

basis.

    IV. Negligence, Gross Negligence, Strict Liability, and
                        Negligent Hiring

    Defendants   also     argue    the    trial   court   erred     in   denying

Defendants’   motion    for     summary     judgment   “as    to    Plaintiffs’

claims for negligence, gross negligence, strict liability, and

negligent hiring because no issues of fact exist to support any

of those claims.”      We disagree.

    Defendants contend that “[e]ven if Plaintiffs are found to

be independent contractors, they fail to set forth evidence to

support any recognized exception to the ‘no liability’ rule for

general contractors.”         However, Defendants’ argument overlooks

the fact, discussed in the previous section, that genuine issues

of material fact remain as to the nature of the relationship

between Plaintiffs and Defendants.
                                      -10-
    “Negligence        claims   are    rarely        susceptible      of    summary

adjudication, and should ordinarily be resolved by trial of the

issues.”     Lamb v. Wedgewood South Corp., 308 N.C. 419, 425, 302
S.E.2d 868, 871 (1983); see also Goodman v. Wenco Foods, Inc.,

333 N.C. 1, 27, 423 S.E.2d 444, 457 (1992) (“Summary judgment

‘is a drastic measure, and it should be used with caution.’”).

Because genuine issues of material fact remain to be determined

in the trial court as to the nature of the relationship between

Plaintiffs    and    Defendants,    the      trial    court   did     not   err   in

denying Defendants’ motion for summary judgment.

                             V. Woodson Claims

    Defendants       also   argue   the   trial      court    erred    in   denying

Defendants’ motion for summary judgment as to the alternative

Woodson claims “because no issue of fact exists to support the

higher standard required for such a claim.”

    When     an     “employer   intentionally         engages    in    misconduct

knowing it is substantially certain to cause serious injury or

death to employees and an employee is injured or killed by that

misconduct, that employee, or the personal representative of the

estate in case of death, may pursue a civil action against the

employer.”    Woodson v. Rowland, 329 N.C. 330, 340-41, 407 S.E.2d
222, 228 (1991).
                                               -11-
      Defendants argue on appeal that Plaintiffs failed to allege

certain elements of a Woodson claim.                      However, as stated above,

the   issue     on    a   motion     for       summary    judgment         is   whether     the

“pleadings,          depositions,        answers         to    interrogatories,             and

admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that

any   party     is    entitled     to      a    judgment      as    a     matter    of   law.”

N.C.G.S. § 1A-1, Rule 56(c).

      As   in    the      previous      section,      because           genuine    issues   of

material      fact     remain    to     be      determined         in    the    trial    court

regarding the nature of the relationship between Plaintiffs and

Defendants, Defendants have not shown that the trial court erred

in denying Defendants’ motion for summary judgment.

      Affirmed.

      Judges HUNTER, Robert C. and ELMORE concur.